DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Gilad et al. (Pub. No.: US 2006/0122692) disclosing a stent valve with an anchor support structure 18 with at least three rows of angled struts and a valve member 16 coupled to the annular support structure.  However, while figure 1 depicts the valve 16 attached to the frame, the frame lacks commissure posts having a proximal end terminating at the distal end of the proximal frame portion, the commissure posts having a slit where each commissure extends radially outwardly through the slit. Instead, valve supporting section 22 of the frame has diverging u-shaped struts which appear to support the valve.   
The next closest prior art is Bergheim et al. (Pub. No.: US 2006/0025857) which discloses a stent valve with an anchor support structure 2 with at least three rows of angled struts. The valve prosthesis includes commissure posts with a slit and valve leaflets with commissures that extend through the slit of the commissure post.  However, the commissure post does not have a proximal end terminating at the distal end of the proximal frame portion, as the proximal end of the commissure post is located at the proximal end of the proximal frame portion (see fig. 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774